DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (JP 2008-231209).  The citations below for Fujino are taken from an English language machine translation included herewith. 
Regarding claims 1-8, 12 and 13, Fujino teaches a styrene butadiene block copolymer with blocks (A-1) and (A-2) (¶6, 11, Table 1).  Table 1, Example X-2 teaches a block (A-1) 
Fujino does not teach that the polymer block (A-1) has a molecular weight of from 500,000 to 2,500,000 while the polymer block (A-2) has a molecular weight of 150,000 to 600,000.  However, Fujino teaches that the block copolymer A has an overall molecular weight of from 200,000 to 3,000,000 (¶14).  Additionally, there is no guidance presented in Fujino as to the relative weight ratios between blocks (A-1) and (A-2) other than two examples provided.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the ratio between the two blocks can be optimized through routine experimentation.  If a ratio of 70/30 of (A-1) to (A-2) were used with a molecular weight of 1,000,000 (falls into the range taught by Fujino), block (A-1) would have a molecular weight of 700,000 and block (A-2) would have a molecular weight of 300,000.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the ratio of the two copolymer blocks and use a ratio of block (A-1) to block (A-2) of, for example, 70/30 as suggested above to provide the calculated molecular weights, and would have been motivated to do so to optimize the desired properties of the composition for a tire.  It is known in the art that modifying the amount of rubbers within a composition can affect the properties of the tire produced therefrom.
	Regarding claim 9, Fujino teaches that from 0.1 to 2.0 mol of a coupling agent with respect to 1 mol of the polymerization initiator are used to form the polymer (¶51) and that a nitrogen-containing compound can be used as the coupling agent (¶50).

	Regarding claims 14 and 15, Fujino teaches a tire (¶69) made of a rubber composition comprising 100 parts by weight of the block copolymer A, 80 parts by weight of carbon black (reinforcing filler) and 4.3 parts by weight of a vulcanizing agent and a vulcanization accelerator (Table 2, examples).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino (JP 2008-231209) as applied to claim 1 above, and further in view of Furukawa et al. (US 4,737,535).  
Fujino teaches the copolymer of claim 1 as set forth above.  Fujino does not teach that a proportion of modified polymer chains in the conjugated diene polymer is 30 to 99%.  However, Furukawa et al. teaches a rubber composition for a tire tread comprising a styrene butadiene rubber that has been modified at a proportion of 40% to 65% (Col. 2, lines 20-50).  Fujino and Furukawa et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires comprising styrene butadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to modify the styrene butadiene copolymer, as taught by Fujino, at a proportion of 40% to 65% by weight .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino (JP 2008-231209) as applied to claim 1 above, and further in view of Choi et al. (WO 2016/085285).  The citations below for Choi et al. are taken from English language equivalent US 2017/0204205).
Fujino teaches the copolymer of claim 1 as set forth above.  Fujino does not teach that a molecular weight distribution of peak (A) is lower than 1.50.  However, Choi et al. teaches a rubber composition for a tire comprising a styrene butadiene copolymer with a molecular weight distribution of from 1.1 to 4 (¶66).  Fujino and Choi et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads comprising styrene butadiene rubber.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to achieve a molecular weight distribution, as taught by Choi et al., for either block (A-1) or block (A-2) the copolymer, as taught by Fujino, and would have been motivated to do to improve processability of the rubber, and as a result, the mechanical properties, the low fuel consumption properties, and the abrasion resistance of the tire formed therefrom (¶66).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767